Title: From Thomas Jefferson to Pierre Poinsot des Essarts, 7 July 1787
From: Jefferson, Thomas
To: Poinsot des Essarts, Pierre



à Paris 7me. Juillet.

J’etois absent, Monsieur, sur une voiage de trois à quatre mois  quand vous m’avez fait l’honneur de m’adresser votre lettre du 5me. Avril. Je profite du premier moment libre depuis mon retour pour vous informer que je ne me souviens pas du tout des armes du General Washington, et qu’etant dans l’habitude de detruire les enveloppes des lettres qui me sont adressées, je n’ai plus cette ressource pour les chercher et vous en donner l’empreinte. Peutetre que M. le Marquis de la Fayette, qui reçoit souvent des lettres du General, pourroit en avoir conservé les envelopes avec l’empreint de son cachet. J’ai l’honneur d’etre, Monsieur, avec une consideration distinguée, votre très humble et très obeissant serviteur,

Th: Jefferson

